Exhibit 99.1 **For Immediate Release** For more information, contact: Joseph W. Kiley III, President and Chief Executive Officer Rich Jacobson, Executive Vice President and Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports Net Income for the Second Quarter of $2.4 Million or $0.16 per Diluted Share; 992,840 Shares Repurchased During the Quarter Renton, Washington – July 30, 2014 - First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank”), today reported net income for the quarter ended June 30, 2014, of $2.4 million, or $0.16 per diluted share, compared to net income of $2.6 million, or $0.17 per diluted share for the quarter ended March 31, 2014, and net income of $16.4 million, or $0.95 per diluted share for the comparable quarter in 2013. The results for the quarter ended June 30, 2013, included a $13.8 million tax benefit related to the reversal of the valuation allowance on deferred tax assets (“DTA”), reflecting the Company’s return to profitability and its expectation of sustainable profitability for future periods. During the quarter ended June 30, 2014, the Company recognized a federal income tax provision of $1.3 million, compared to $1.5 million for the quarter ended March 31, 2014.The primary reason for the decline in net income for the quarter ended June 30, 2014, compared to the quarter ended March 31, 2014, related to a decline in the Company’s recapture of provision for loan losses to $100,000 for the current quarter compared to $500,000 for the March 31, 2014, quarter.The larger recapture during the quarter ended March 31, 2014, was due primarily to upgrading the risk categories of $12.3 million of loans during that quarter as a result of improvement in their risk profiles that in turn reduced the allowance for loan and lease losses (“ALLL”) needed for these loans. During the second quarter, the smaller recapture was primarily related to improved property valuations on impaired loans. “In addition to the Company’s financial and credit quality performance for the first half of 2014, I am pleased to report that we repurchased 992,840 shares of the Company’s common stock during the quarter at an average cost of $10.90 per share,” stated Joseph W. Kiley III, President and Chief Executive Officer. “These share repurchases, along with the profits generated during the quarter, helped increase the Company’s book value per share to $11.60 at June 30, 2014, compared to $11.42 at March 31, 2014, and $10.88 at June 30, 2013. A total of 652,574 shares remain to be purchased under the Share Repurchase Plan approved by the Company’s Board of Directors in April 2014. Despite a very competitive lending 1 environment, we arealso pleased to reportthat net loans receivable increased to $676.5 million at June 30, 2014, compared to $671.8 million at March 31, 2014, and $653.8 million at June 30, 2013,” concluded Kiley. Highlights for the quarter ended June 30, 2014, included: · nonperforming assets at June 30, 2014, decreased to $12.4 million from $14.1 million at March 31, 2014, and $28.8 million at June 30, 2013; included in nonperforming assets are Other Real Estate Owned (“OREO”) totaling $10.1 million at June 30, 2014, compared to $11.6 million at March 31, 2014, and $14.2 million at June 30, 2013. · the Company’s book value per share increased to $11.60 at June 30, 2014, from $11.42 at March 31, 2014, and $10.88 at June 30, 2013; and · the Bank’s Tier 1 and total risk-based capital ratios at June 30, 2014, were 18.9% and 29.3%, respectively. Based on management’s evaluation of the adequacy of the ALLL, a $100,000 recapture of prior provisions for loan losses was appropriate for the second quarter of 2014. The following items contributed to this recapture during the quarter ended June 30, 2014: · delinquent loans (loans over 30 days past due) continued to improve to $2.6 million at June 30, 2014, compared to $3.0 million at March 31, 2014, and $8.1 million at June 30, 2013; · nonperforming loans decreased to $2.3 million at June 30, 2014, from $2.5 million at March 31, 2014, and $14.6 million at June 30, 2013, reflecting continuing improvement in the quality of our loan portfolio; · nonperforming loans as a percentage of total loans improved to 0.33% at June 30, 2014, compared to 0.37% at March 31, 2014, and 2.18% at June 30, 2013; and The ALLL represented 518.9% of nonperforming loans and 1.73% of total loans receivable, net of undisbursed funds, at June 30, 2014, compared to 477.2% and 1.76%, respectively, at March 31, 2014, and 84.6% and 1.84% respectively at June 30, 2013. 2 The following table presents a breakdown of our nonperforming assets: June 30, March31, June 30, Three Month Increase (Decrease) One Year Decrease (dollars in thousands) Nonperforming loans: One-to-four family residential $ ) $ ) Multifamily (6 ) ) Commercial real estate (5
